Exhibit AMENDED BYLAWS OF NUTRACEA (as amended, effective December 4, 2009) Article X of the Company's Bylaws is amended in its entirety to read as follows: ARTICLE X Indemnification SECTION 1. Power to Indemnify in Actions, Suits or Proceedings Other Than Those by or in the Right of the Corporation. Subject to Section 3 of this Article X, the Corporation, to the fullest extent permitted under California Corporate Law, shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the Corporation) by reason of the fact that he or she is or was a (i) a director of the Corporation, or (ii) the Chief Executive Officer, the President, the Chief Operating Officer, the Chief Financial Officer, the designated principal financial officer or an executive officer for federal securities law reporting purposes, the Chief Technology Officer, an executive vice president, or a senior vice president (collectively "Senior Officers"), or (iii) is or was a director or Senior Officer of the Corporation serving at the request of the Corporation as a director or officer, employee or agent of another corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him or her in connection with such action, suit or proceeding if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interests of the Corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful.
